         Case 3:19-cv-00108-SDD-RLB                Document 88         07/20/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA



ELLIS RAY HICKS                                                                    CIVIL ACTION

VERSUS                                                                             19-108-SDD-RLB

DEPARTMENT OF PUBLIC SAFETY &
CORRECTIONS, ET AL.




                                        AMENDED RULING1

        This matter is before the Court on the Motion for Partial Dismissal for Lack of

Subject Matter Jurisdiction2 by Defendants, State of Louisiana through the Louisiana

Department of Public Safety and Corrections (“DOC”), James LeBlanc (“LeBlanc”), and

Terry Lawson (“Lawson”)(or, collectively, “Defendants”). In this motion, Defendants move

to dismiss Plaintiff’s claims for injunctive and declaratory relief.                 In Plaintiff’s initial

Opposition, Plaintiff conceded the dismissal of his claims for injunctive relief but

maintained his entitlement to declaratory relief.3 However, in Plaintiff’s most recent

Opposition to a subsequent motion filed by these Defendants, Plaintiff now voluntarily

dismisses all claims for declaratory relief.4




1
  This Ruling is amended for the sole purpose of correcting a clerical error to terminate the proper motion.
2
  Rec. Doc. No. 69.
3
  Rec. Doc. No. 74.
4
  Rec. Doc. No. 85, filed in opposition to Defendants’ Motion to Dismiss Second Amended Complaint, Rec.
Doc. No. 84.
Document Number: 68422                                                                                    1
           Case 3:19-cv-00108-SDD-RLB       Document 88     07/20/21 Page 2 of 2




          Accordingly, Defendants’ Motion for Partial Dismissal for Lack of Subject Matter

Jurisdiction5 is GRANTED, and Plaintiff’s claims for injunctive and declaratory relief are

dismissed with prejudice.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on July 20, 2021.




                                           S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




5
    Rec. Doc. No. 69.
Document Number: 68422                                                                  2
